Per Cur.
The sisters of the half blood are entitled to their proportionate share of the land, as co-heirs of the body of William the second. The possession or seizin of the last tenant in tail cannot entitle his sisters of the whole blood to *224the whole property. The rule which has been cited as governing this ease is inapplicable; it applies only in cases of fee simple, where the sisters claim as heirs of the person last seized. In this case the sisters of the whole blood cannot claim performam doni as heirs of their brother, but as heirs of their father, which character is equally applicable to all, and therefore all take equally as co-heirs.